DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/24/21.
Applicant’s election with traverse of Group I, claims 1-14, in the reply filed on 7/24/21 is acknowledged. The traversal is on the ground(s) that the present invention is distinct from the teachings of the Hsieh reference. Applicants' arguments regarding lack of unity have been considered and found persuasive. However, the invention continues to lack unity of invention for the following reasons: As discussed in the previous office action and below, the display module of claim 1 is known in the art. Notably, Hsieh teaches a display device comprising a cover plate and having display and non-display areas ([0022], [0023], peripheral region 103 and sensing region 101, and including black matrix region in the periphery, [0025]) wherein the non-display areas are peripheral to the display area and a black matrix area defining the non-display area (e.g., [0025]). Hsieh teaches touch sensing circuitry disposed on a glass substrate (see, e.g., Fig. 1C, having circuitry between substrates 110 and 120) and having a display panel underneath the glass substrate layer (see Fig. 3, having display panel 200 under glass substrate layer 120, [0040]) and in the same field of endeavor Chen teaches to include an adhesive layer .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 3, 4, 10, and 11, the claims recite the term a “blind hole” but do not provide a definition for this term. While the hole is clearly understood to be through the polarization layer, it is not clear what makes a hole through the polarization layer “blind.” Further, the specification does not appear to define what is meant by the term “blind.” Therefore, the claims are indefinite and the hole will be interpreted to be merely a hole through the polarization layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 2, 6-9, 13, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hsieh et al. (US 2014/0015767, “Hsieh”) in view of Chen et al. (US 2017/0003536, “Chen”) in view of Yu et al. (US 2014/0028928, “Yu”).
Regarding claims 1 and 8, Hsieh teaches a display device comprising a cover plate and having display and non-display areas ([0022], [0023], peripheral region 103 and sensing region 101, and 
    PNG
    media_image1.png
    376
    542
    media_image1.png
    Greyscale
	Hsieh fails to specifically teach the inclusion of an adhesive layer between the substrate 120 and the display layer 200 (see Fig. 3, above). However, in the same field of endeavor of display devices ([0001] – [0005]), Chen teaches to include an adhesive layer between the display panel and a glass substrate in order to provide the display with high transmittance of light and good visual effect and in order to seamlessly bond the components ([0004], [0005]). It therefore would have been obvious to have included such an adhesive substrate in order to provide the display with high transmittance of light and good visual effect and in order to seamlessly bond the components ([0004], [0005]) and this type of adhesive application would have a main part and an extension part extending from the main part (i.e., a 
    PNG
    media_image2.png
    412
    718
    media_image2.png
    Greyscale

Regarding claims 2 and 9, the device of modified Hsieh would additionally have the adhesive layer between the display and the glass substrate extend to the edge of the above window component and thus to the edge of the black matrix non-display area (see, e.g., Chen Fig. 1, wherein the adhesive component 860 extends beyond the sides of the display component 800 and to the edges of the substrate layer 840, above, [0040]).
Regarding claims 6 and 13, Hsieh additionally teaches that the display device may be an LCD type display device (e.g., [0040]).
Regarding claims 7 and 14, Hsieh additionally teaches that the display module may be a touch-sensing display module (Hsieh, e.g., [0003], [0010], [0011]).

Claims 3-5 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh in view of Chen in view of Yu, as applied to claims 1 and 8, above, and further in view of Kawamoto et al. (US 2009/0040434, “Kawamoto”) in view of He et al. (US 2018/0129798, “He”).
Regarding claims 3, 4, 10, and 11, Hshieh teaches the inclusion of a display device ([0013], [0040]) but is silent regarding the inclusion of a polarization film. In the same field of endeavor of display devices ([0001] – [0005], [0008]), Kawamoto teaches that a polarization film is necessary to include a polarization film in order to correct the polarization of light traveling through the display device ([0001] – [0005]) and it therefore would have been obvious to have included a polarization film in the display device of modified Hsieh in order to correct the polarization of light traveling through the display device and to obtain a functioning display having good optical properties such as viewing angle (Kawamoto, [0001] – [0005]). 	Modified Hsieh fails to specifically teach the inclusion of a hole or cutout region in the polarization film and which corresponds to a camera and a fingerprint identification device. In the same field of endeavor of touch screen display devices ([0006]), He teaches to include a photo-detector system for detecting fingerprints by including light transmission holes through the display panel and a photodetector array under the display panel (i.e. a camera module, see Fig. 20, [0150], [0180], [0181]). He additionally teaches that such holes may be filled with an adhesive or optically clear composition ([0180], [0181]). It would have been obvious to have provided the display panel of modified Hsieh with hole features, and to have further filled these hole features with the optically clear adhesive from the adhesive layer, in order to put a fingerprint identifying photoarray under the display device so as to give the display fingerprint detecting functionality within the display region (see, e.g., [0015]). The Examiner notes that the relationship between the top and the bottom of the claimed hole in the polarizer film is not particularly defined and thus any side of the feature may be considered to be a “bottom.” 
Regarding claims 5 and 12, while modified Hsieh teaches the inclusion of adhesive components that would necessarily be optically clear (i.e., they are included in the visible area of the device and would therefore be required to transmit light, see, e.g., Chen, [0005]), Hsieh is silent as to whether the adhesives are UV-initiated. However, Kawamoto teaches that the adhesives may be made of an optically 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782